Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 20 May 2021 has been entered. Claims 3 and 5-8 have been cancelled.  Claim 1 has been amended. Claims 1, 2 and 4 are pending in the application.
Response to Arguments
The objections to the claims and the 35 USC §112 rejections of the claims, except as noted below, are withdrawn in light of the claim amendments.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sellew et al (2007/0102529).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1 lacks a closing period (“.”), leaving doubt as to whether the claim is intended to include further limitations.

Claims 2 and 4 are rejected as depending from an indefinite claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 4, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhee (FR2970271, cited by Applicant, Espacenet machine translation previously attached) in view of Lisenker (US 20040188197 A1), and further in view of Sellew et al (2007/0102529).

Regarding Claim 1 as best understood, Verhee teaches a valve component (1, see at least Figs. 1-4 and 8) with “an outermost continuously planar surface (above pocket 3; see “Extract of Figure 4”, below, at A, hereinafter “A”), wherein the component is made of a metal alloy (line 302); b. a transponder (15) arranged in a transponder frame (10’), the transponder frame having an outer opening (11), wherein the transponder frame (10’) is made of a metal alloy (ll 172-175), wherein the outer opening (11) of the transponder frame (10’) faces away from (as opposed to toward) the outermost continuously planar surface (A) of the component (1) and has a smaller diameter than an inner 
…receiving space (at 15) of the transponder frame (10’), wherein the transponder frame (10’) is constructed rotationally symmetrically about an axis, wherein the inner 
…receiving space (at 15) of the transponder frame (10’) is formed in the direction of the outer opening by an annular stop portion (that portion about feature 11, against which feature 15 abuts), which limits a movement of the transponder (15) in the direction of the outer opening (11), wherein the diameter of the inner cylindrical receiving space of the transponder frame transverse to the axis matches to an outer diameter of the transponder so that the transponder (15) is held in the transponder frame (10’)
…and wherein the transponder frame (10’), in the direction of the component (1), has a planar contact surface (that is, the bottom-most portion of feature 10’) 
…c. a sealing compound (16), wherein the outer opening (11) of the transponder frame (10’) is closed with [the] sealing compound, the sealing compound (16) being non-electrically conductive and non-magnetizable (as in any standard non-filled “resin”, as is notoriously well-known in the art, for reasons such as preventing interference with RF signals), wherein the transponder (15) can be wirelessly triggered (such as discussed at line references 235-236, p.6 and 343-346, p.9) through the sealing compound (16) [.]
Verhee does not explicitly teach a cylindrical bore that allows a press-fit, nor does Verhee teach welding of a transponder frame to an outer flat surface.
Verhee does note that the orifice (11) is important for allowing communication with the transponder (16) because metal inhibits communication as is well-known in the art, and that resin clogs the orifice. Verhee further notes that it is important to minimize foreign debris on the upper surface of the cap and to protect the transponder from the environment. See lines 272-281. Thus it is important to insure that the transponder is centered under the orifice to optimize communication and that some means (in this case, the resin) is used to protect the transponder from anything that might enter the orifice.
Note that simple change of shape is not patentably distinct. Further, Lisenker teaches (para [0015]) that a press fit of a cylindrical part in a bore is a known means of retaining a cylindrical or disk shaped part in place.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the transponder frame of Verhee with a cylindrical bore portion such that the transponder would be retained as taught by Lisenker, thus insuring that the transponder remains properly centered and as close as possible under the orifice and therefore insuring that communication with the transponder is optimized while still protecting the transponder from the external environment with the existing resin of Verhee.
Verhee further teaches the use of a machined countersink (3) for a transponder frame in order to allow for crimping (ll. 240-241).
Sellew teaches (Figs 1, 2 and 9) the installation of a transponder (60) in resin (42) within a metal frame (14) on a planar surface (12) by welding (para [0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Verhee in view of Lisenker by simply substituting the single step operation of welding of the transponder frame to an outer planar surface as taught by Sellew for the machined pocket and crimp of Verhee, thus removing the need for the two step operation of machining and then crimping, thereby reducing production time and cost.
Note that any surface that includes some type of plane is read as “continuously planar” at the plane. For example, the extract below is “continuously planar” at the circular planar portion at A.


    PNG
    media_image1.png
    366
    609
    media_image1.png
    Greyscale

Extract of Figure 4

Verhee as modified further teaches a device in which:

Regarding Claim 2, “the component is one of a drive housing (actuator 1 is read as housing a drive component of the valve), a valve body; and a type plate connected to one of the drive housing or the valve body.”

Regarding Claim 4, “the transponder frame (Verhee, 10’) tapers (as in Fig 8 at leader for 10’) in the direction of the outer opening (11).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753